DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to recite  that “uppermost points of adjacent surfaces of the 



[AltContent: textbox (Channel Example)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    214
    347
    media_image1.png
    Greyscale


A second example of a channel above these points is the channel at the top of the separating device channeling objects toward the projections shown below:



[AltContent: textbox (Channel Example)]
[AltContent: arrow]

[AltContent: arrow]
    PNG
    media_image2.png
    246
    350
    media_image2.png
    Greyscale








 Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .  Morita et al. (US 2015/0217929).  Morita discloses a storage container for a storage and delivery station for drug portions, including a housing (see at .
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.  The applicant states that “support for the amendments may be found in at least FIGS. 3a-5d and the corresponding disclosure, as well as paragraphs [0034] and [0035]”.  The examiner disagrees with the applicant.  The cited sections of the applicant’s disclosure do not support the claimed limitation that “uppermost points of adjacent surfaces of the projections define the “uppermost point of any drug receiving channel on the outer surface and an upper receiver boundary plane; and a cam separate from the projections, the cam disposed above the upper receiver boundary plane and above any drug receiving channel on the outer surface (emphasis added)”.  As illustrated above, the applicant’s specification and drawings disclose at least two channels above the projections.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659